UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted July 21, 2005
                               Decided August 10, 2005

                                          Before

                           Hon. Daniel A. Manion, Circuit Judge

                           Hon. Diane P. Wood, Circuit Judge

                           Hon. Diane S. Sykes, Circuit Judge


No. 04-1128

United States of America,                          Appeal from the United States District
                  Plaintiff-Appellee,              Court for the Central District
                                                   of Illinois
      v.
                                                   No. 02-20067
Tommy R. Currie,
              Defendant-Appellant.                 Michael P. McCuskey,
                                                   Chief Judge.



                                        ORDER

       Tommy Currie pleaded guilty to one count of possession with intent to distribute
five or more grams of crack in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). In
connection with his cooperation with the government, Currie admitted to distributing
2,880 grams of crack. On January 7, 2004, the court sentenced Currie to 240 months’
imprisonment, eight years’ supervised release, and a $100 special assessment.

       On April 5, 2005, we ordered a limited remand under the terms set forth in
United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), petition for cert. filed,
(U.S. May 26, 2005) (No. 04-10402), for a determination whether the district court
would have imposed a different sentence had it realized that the Guidelines were
advisory rather than mandatory. After considering both parties’ submissions on that
point, the court indicated that it would impose the same sentence of 240 months’
No. 04-1128                                                                      Page 2


imprisonment even under the advisory guidelines. The court explained:

      This court has considered the arguments of counsel, the advisory
      sentencing guidelines, the reasons for the original sentence, and the
      factors set forth in 18 U.S.C. § 3553(a). This court notes that defense
      counsel provided well-researched arguments on Defendant’s behalf.
      However, based upon Defendant’s criminal history and the nature of the
      offense to which he pleaded guilty, this court finds that, had this court
      known that the guidelines were advisory, it would have imposed the same
      sentence. This court carefully considered the facts regarding Defendant’s
      cooperation and assistance at the time of Defendant’s sentencing and,
      after this careful consideration, determined that a downward departure
      of two levels was appropriate. This court would, therefore, adhere to its
      original sentence in this case.

        As we explained in Paladino, “the mere reimposition of the original sentence
does not insulate it from appellate review under the new standard.” 401 F.3d at 484.
“If [the district court determines that it would reimpose the original sentence], we will
affirm the original sentence against a plain-error challenge provided that the sentence
is reasonable, the standard of appellate review prescribed by Booker. Id. (citing Booker,
125 S. Ct. at 765). Therefore, we now review whether the sentence the district court
imposed was reasonable, the “final component of the Paladino plain error equation.”
United States v. Mykytiuk, No. 04-1196, 2005 U.S. App. LEXIS 13508, *2 (7th Cir.
July 7, 2005).

       “Pursuant to Booker, the reasonableness of a sentence is guided by the factors
set forth in 18 U.S.C. § 3553(a).” United States v. Alburay, No. 03-3848, 2005 U.S. App.
LEXIS 15591, *9 (7th Cir. July 29, 2005) (quoting Booker, 125 S. Ct. at 765-66). Section
3553(a) requires that a court consider, among other things, “the nature and
circumstances of the offense and the history and characteristics of the defendant”; the
need for the sentence “to reflect the seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense”; and “the need to avoid
unwarranted sentence disparities among defendants with similar records who have
been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(1), (a)(2)(A), and (a)(6).

      We have recently held that “any sentence that is properly calculated under the
Guidelines is entitled to a rebuttable presumption of reasonableness.” United States
v. Mykytiuk, No. 04-1196, 2005 U.S. App. LEXIS 13508, *4 (7th Cir. July 7, 2005).
Currie has not offered any evidence based on the factors recognized by § 3553(a) that
would tend to rebut that presumption. Apart from arguing that the sentence is simply
too harsh given the circumstances of his own crime, he also claims that the sentence
is unreasonable because it reflects the 100:1 disparity between sentences for crack
cocaine offenses and powder cocaine offenses found in the Sentencing Guidelines. That
No. 04-1128                                                                        Page 3


it does, but had the district court thought that Currie deserved a sentence closer to the
level prescribed for powder offenses, it was free to inform this court that it was inclined
to resentence. It did not do so, and we are not inclined to transform the ability to object
to the reasonableness of particular sentences into an opportunity to make a broadside
attack on across-the-board applications of particular Guidelines.

      We conclude that Currie’s sentence, which actually reflected a 52-month
downward departure from the original range of 292 to 365 months, was reasonable. We
therefore AFFIRM the judgment of the district court.